           Case 1:19-cv-04058-AT Document 50 Filed 11/15/19 Page 1 of 2
                                                               Wilk Auslander LLP         T  212-981-2300
                                                               1515 Broadway              F  212-752-6380
                                                               New York, NY 10036         wilkauslander.com


                                                               Julie Cilia
                                                               Partner
                                                               212-981-2297
                                                               jcilia@wilkauslander.com


                                                               November 15, 2019

VIA ECF AND EMAIL

The Hon. Analisa Torres, U.S.D.J.
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007
Torres_NYSDChambers@nysd.uscourts.gov

               Re:     Milberg LLP v. HWB Alexandra Strategies Portfolio, et al.,
                       Case No. 19-cv-04058

Dear Judge Torres:

        As Your Honor knows, we represent all of the Respondents in this proceeding apart from
Victoria Strategies Portfolio Ltd. (“VSP”), which no longer exists. We write in response to
Milberg LLP’s (“Milberg”) November 8, 2019 letter to the Court in the event that it ultimately
affects our clients.
       Milberg’s purported service on VSP on July 5, 2019 pursuant to the Hague Convention
cannot be effective for two reasons.
         First, Milberg’s certificate of service (Doc. 47 at 2-17) indicates that its papers went to an
entity called Delphinus S.à.r.l. (“Delphinus”), in Luxembourg – not VSP. Milberg provides no
evidence that Delphinus was authorized to accept service on VSP’s behalf, or even that it has any
affiliation with VSP. Moreover, nothing in Milberg’s certificate indicates that Delphinus ever
accepted service on VSP’s behalf. Rather, the certificate states that “[n]o one was present and a
copy was left at the addressee’s [Delphinus’] address in a sealed envelope, while an additional
copy was sent by mail.” (Doc. 47 at 3). That no one was present comports with our
understanding that Delphinus itself no longer exists and, moreover, has never been authorized to
accept service of process on VSP’s behalf.
       Second, Milberg’s certificate of service is rife with patent errors. For example, it
contains an “Affidavit of Service” that claims that: (i) VSP “elected domicile at the Law Office
of William F. Dahill, Wollmuth Maher & Deutsch LLP” and (ii) VSP itself requested service of
Milberg’s papers on Delphinus. (Doc. 47 at 4). These statements are nonsensical and obviously
incorrect. And Milberg fails to establish that service premised upon such errors is consistent
with proper service in Luxembourg under the Hague Convention.
       Finally, contrary to Milberg’s suggestion, it is not entitled to a default judgment against
VSP – not only because Milberg has failed to demonstrate proper service on VSP but also
because this Court should dismiss this entire proceeding for the reasons set forth in the dismissal
motion we filed on November 8, 2019. In addition, a default judgment would be inappropriate
because an entity that does not exist cannot be sued. See, e.g., Franklin v. Waters, 2017 WL

01119785
           Case 1:19-cv-04058-AT Document 50 Filed 11/15/19 Page 2 of 2


The Hon. Analisa Torres, U.S.D.J.
November 15, 2019
Page 2

10221324, at *1 (S.D.N.Y. Aug. 29, 2017) (“Absent affirmative proof that CAH is an existing
legal entity, it cannot be sued.”).
        Thus, it is evident that Milberg has neither effected service on VSP nor has any
entitlement to a default judgment against VSP.
                                                     Respectfully submitted,



                                                     Julie Cilia

cc: William Dahill, Esq. (via ECF)




01119785
